UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7587



ISAAC L. KINGSBY,

                                               Plaintiff - Appellant,

             versus


S. K. YOUNG,

                                                Defendant - Appellee,

             and


A. HARDING, Correctional Officer, WRSP; JOHN
DOE, Correctional Officer, WRSP,

                                                           Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-592-7)


Submitted:    April 16, 2003                    Decided:   May 6, 2003


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Isaac L. Kingsby, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Isaac L. Kingsby appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.           Accordingly, we affirm

substantially on the reasoning of the district court.            See Kingsby

v. Young, No. CA-01-592-7 (W.D. Va. filed Sept. 30, 2002, entered

Oct. 1, 2002). We deny Kingsby’s motion for appointment of counsel.

We   dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                    2